Title: To George Washington from Colonel Henry Knox, 17 December 1775
From: Knox, Henry
To: Washington, George



May it please your Excellency
Fort George [N.Y.] Decr 17. 1775.

I returnd from Ticonderoga to this place on the 15th instant & brought with me the Cannon &c. It having taken nearly the time I conjecturd it would to transport them here—It is not easy to conceive the difficulties we have had in getting them over the lake owing to the advanced Season of the Year & contrary winds—three days ago it was very uncertain whether we could have gotten them over untill next Spring, but now please God they shall go—I have made forty two exceeding strong sleds & have provided eighty yoke of Oxen to drag them as far

as Springfield where I shall get fresh Cattle to carry them to Camp. The rout will be from here to Kinderhook, from thence into Great Barrington, Massachusetts Bay & down to Springfield—There will Scarcely be any possibility of conveying them from here to Albany or Kinderhook but on Sleds the roads being very much gullied—At present the sledding is tolerable to Saratoga about 26 Miles; beyond that there is none—I have sent for the Sleds & teams to come up & expect to begin to move them to Saratoga on Wednesday or Thursday next trusting that between this & that period we shall have a fine fall of Snow which will enable us to proceed further & make the Carriage easy—if that should be the case I hope in 16 or 17 days to be able to present to your Excellency a Noble train of Artillery, the Inventory of which I’ve inclos’d I have been particular with respect to their dimensi⟨ons⟩ that no mistake may be in making their carriages as there are none here or Implements of any kind I also send a List of those Stores which I desir’d Colo. McD⟨ougall⟩ to send from N. York; I did not then know of any 13 Inc⟨h⟩ Mortars which was the reason of my ordering but few Shells of that Size; but I now write to him for 500 1 ⟨Inch⟩ 200 5 7/10 Inches & 400 of 4½ Inches—If these sizes could be ha⟨d⟩ there as I beleive they can I should imagine it would ⟨save⟩ time & expence rather than to have them cast—if You should think otherwise or have made provision for elswhere you will please to countermand this ord⟨er⟩.
There is no other News here of Colo. Arno⟨ld⟩ than that from Colo. McCleans having burnt the House⟨s⟩ round Quebec Colo. Arnold was oblig’d to go to poin⟨t⟩ au tremble about 6 miles from the City, that Ge⟨nl⟩ Montgomery had gone to join him with a Consid⟨erable⟩ body of men & a Good train of Artillery Mortars &⟨c.⟩
There are some timid & some malevolent Spirits who make this matter much worse—from the different accounts which I have been Able to collect I have very little doubt tha⟨t⟩ General Montgomery has Quebec now in his possession. I am with the utm⟨ost⟩ Respect Your Excellency⟨s⟩ Most Obdt Humble Servt

Henry Knox

